The Honorable Bobby G. Newman State Representative P.O. Box 52 Smackover, AR 71762
Dear Representative Newman:
This is in response to your request for an opinion on the following question:
  Does the governing body of a city of the first class have the authority to bargain with one group of city employees regarding salary, working conditions, or fringe benefits and refuse to bargain with another group of employees, for example, bargain with the police officers, but refuse to bargain with sanitation employees?
Because case precedent clearly establishes the principle that the governing body of a city in Arkansas is under no legally enforceable duty to bargain collectively with its employees, it is my opinion that the answer to this question is, generally, "yes." The city may refuse to bargain with a group of employees, notwithstanding any effort to bargain with another group.1 See City of Ft. Smith v. No. 38, AFL-CIO,245 Ark. 409, 433 S.W.2d 153 (1968), Smith v. Arkansas State HighwayEmployees, 441 U.S. 463 (1979) and Czech v. Baer,283 Ark. 457, 677 S.W.2d (1984). The Arkansas Supreme Court in Czech,supra, cited the following language from City of Ft. Smith,supra, in explaining this principle:
  Basically, the reason for the rule [that a city cannot be compelled to bargain collectively with its employees] is that the fixing of wages, hours, and the like is a legislative responsibility which cannot be delegated or bargained away. [Emphasis original].
283 Ark. at 460, citing 245 Ark. at 413.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
1 This is not to suggest that the city's action in bargaining with the one group, e.g., the police officers in your hypothetical, would withstand scrutiny. That would involve a separate question, requiring review of the particular facts and circumstances. It is simply the conclusion of this opinion that regardless of that bargaining effort, the governing body cannot be compelled to bargain with another group.